EXHIBIT 10(g)

 

UNITED RENTALS, INC.

RESTRICTED STOCK UNIT DEFERRAL PLAN

 

Preamble

 

This United Rentals, Inc. Restricted Stock Unit Deferral Plan (the “Plan”) is an
unfunded deferred compensation arrangement designed to attract and retain a
select group of employees of United Rentals, Inc. (the “Company”).

 

The Company maintains the United Rentals, Inc. 2001 Senior Stock Plan which
allows for the grant of restricted stock unit awards (“Awards”) to officers and
directors of the Company. The purpose of this Plan is to enable personnel who
receive such Awards to elect to defer receipt of the voting common stock of the
Company (the “Company Stock”) payable upon the vesting and settlement of such
Award.

 

1. Definitions

 

1.1. “Award Proceeds” means the cash or Company Stock distributed upon the
vesting of an Award.

 

1.2. The “Computation Date” shall mean for any particular Subaccount, each
Credit Date with respect thereto, each date, as determined by the Company,
preceding a distribution date as necessary to calculate the distribution amount
and any other date as determined by the Company.

 

1.3. The “Credit Date” for any deferred Award Proceeds shall mean the date,
determined by the Company, within five(5) business days following the vesting
date for an Award with respect to which the Award Proceeds have been deferred
hereunder on which the Company shall credit such deferred amounts to a
Subaccount pursuant to Section 3 herein.

 

1.4. “Deferral Election Form” shall mean a written notice to be completed by a
potential Participant and delivered to the Company indicating a desire to defer
all or a portion of such potential Participant’s Award Proceeds for an Award and
setting forth the information described in subsection 2.3 herein (a form of
which is attached hereto as Exhibit A).

 

1.5. “Deferral Period” shall mean the period commencing on the applicable
vesting date for any particular Award, delineated in full one-year increments
not longer than ten (10) years, with respect to which a Participant has chosen
to defer any portion of his or her Award Proceeds.

 

1.6. “Deferred Stock Units” shall mean the stock units into which the deferred
amounts credited to a Subaccount are delineated pursuant to Section 4 herein.

 

1.7. The “Distribution Date,” with respect to any Participant’s deferred Award
Proceeds for any Award, shall mean the date determined by the Company, in its
sole discretion, that is within five (5) business days following the end of the
Deferral Period chosen by such Participant pursuant to subsections 2.2 and 2.3
hereof.

 

1.8. The “Election Date” for deferral of any Award Proceeds shall mean the date
that is at least one year prior to the vesting date with respect to such Award
Proceeds; provided, however, that an Award recipient eligible to participate in
the Plan may elect to defer all or part of the Award Proceeds for any Award
within thirty (30) days following the date the Award is granted to such
recipient, but in no event on or later than the vesting date for such Award
Proceeds.

 

1.9. “Fair Market Value” of the Company Stock with respect to any date shall
mean the average of the high and low sale prices of one share of Company Stock
as reported on the principal national securities exchange on which the Company
Stock is listed and traded or the NASDAQ Stock Market on the date of
determination, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported. If the



--------------------------------------------------------------------------------

Company Stock is not listed on an exchange or quoted on the NASDAQ Stock Market,
or representative quotes are not otherwise available, the “Fair Market Value” of
the Company Stock shall mean the amount determined by the Board of Directors of
the Company to be the fair market value based upon a good faith attempt to value
the Company Stock accurately.

 

1.10. A “Participant” shall mean an Award recipient (i) who is a member of a
select group of management or highly compensated employees of the Company for
the Performance Period, (ii) who is designated by the Company as being eligible
to make a deferral election hereunder with respect to such Award, and (iii) who
has made a voluntary election hereunder to defer all or part of his or her Award
Proceeds for such Award.

 

1.11. A “Subaccount” shall mean a deferral subaccount for a Participant
established by the Company under subsection 3.1 hereof.

 

1.12. A “Terminating Event” shall mean an event described in section 6 hereof.

 

1.13. A “Termination Date” shall mean the date of any Terminating Event.

 

2. Voluntary Deferral

 

2.1. As part of the Award agreement or at any time prior to any potential
Election Date with respect to any Award Proceeds, the Company shall inform each
potential Participant that he or she may elect to defer receipt of all or part
of the Award Proceeds which may become payable for any such Award by an election
made pursuant to this Plan and the maximum percentage of such Award Proceeds
that may be voluntarily deferred hereunder.

 

2.2. Subject to the maximum percentage established by the Company under
subsection 2.1 herein, a potential Participant may elect to defer all or any
part of his or her Award Proceeds for a particular Award. An election to defer
receipt of all or part of the Award Proceeds for a particular Award shall be
made by completing and delivering a Deferral Election Form to the Company on or
before the Election Date for such Award Proceeds. A Participant’s deferred Award
Proceeds shall be automatically deferred and credited to a Subaccount on the
Credit Date following the vesting date with respect to such Award Proceeds.

 

2.3. Each notice of deferral made pursuant to subsection 2.2 hereof shall state
(a) the percentage of the Award Proceeds (subject to the maximum percentage
established by the Company for each Participant for such Award) for such Award
which a Participant elects to defer into a Subaccount established in the name of
such Participant, (b) the length of the Deferral Period after which such
deferred amount is to be distributed, and (c) if desired, the name of one or
more beneficiaries to whom the deferred amounts are to be distributed upon the
Participant’s death.

 

2.4. Any portion of the Award Proceeds that is voluntarily deferred pursuant to
this Section 2 shall be distributed in a lump sum distribution on the respective
Distribution Date, unless distributed earlier on account of a Terminating Event.

 

2.5. Each notice of deferral made pursuant to subsection 2.2 hereof shall be
irrevocable and, with respect to the portion of any Award Proceeds which a
Participant elects to defer, the Participant shall have no right to distribution
thereof otherwise than on account of a Distribution Date or a Terminating Event.

 

2.6. Notwithstanding anything herein to the contrary, upon application by a
Participant, the Company may, in its sole discretion, allow for a redeferral
election upon such terms and conditions that it deems appropriate.

 

3. Establishment of Subaccounts

 

3.1. Immediately following each Election Date, the Company shall establish, for
bookkeeping purposes only, a separate Subaccount for each Participant. A
Participant’s deferred Award Proceeds attributable to each

 

2



--------------------------------------------------------------------------------

Award, minus any amount required to be withheld pursuant to Section 3121(v) of
the Internal Revenue Code of 1986, as amended from time to time (“Section
3121(v)”), shall be provisionally credited to the appropriate Subaccount on the
Credit Date following the applicable vesting date. Deferred amounts shall be
delineated in the form of Deferred Stock Units, with each Deferred Stock Unit
having a value equal to the Fair Market Value of one share of Company Stock as
of the Credit Date. At the time of such provisional crediting, the Company shall
subtract from the amount to be credited the appropriate amount to be withheld
for purposes of Section 3121(v) and shall remit an amount equal to such
withholding amount to the appropriate taxing authorities in satisfaction of the
requirements of Section 3121(v).

 

4. Investment of Deferred Amounts

 

4.1. Any part of the Award Proceeds which a Participant elects to defer, as
provided in Section 2 hereof, and which is provisionally credited to a
Subaccount established in the name of such Participant, shall be deemed invested
in Company Stock and delineated in Deferred Stock Units. Each Deferred Stock
Unit shall appreciate or depreciate in value from the Credit Date through the
Distribution Date or earlier Termination Date in the same manner and at the same
rate as one share of Company Stock. To the extent that dividends are paid on
shares of Company Stock, each Deferred Stock Unit shall accrue dividend
equivalents having equal value to the value of the dividends paid on one share
of Company Stock (such value to be based on the Fair Market Value of Company
Stock on the date the dividend is declared). Such dividend equivalents shall be
credited to each Participants’ Subaccount on the regular dividend payment date
for the Company Stock and delineated in full or partial Deferred Stock Units.

 

5. Payment of Deferred Amounts

 

5.1. The Deferred Stock Units shall be paid out in a lump sum to the respective
Participants, or their chosen beneficiaries (or estate if no beneficiaries are
chosen or if no such chosen beneficiaries survive the Participant) in the event
of death, (i) on the respective Distribution Date or (ii) following a
Termination Date as stipulated in Section 6 below.

 

5.2. Deferred Stock Units will be distributed in shares of Company Stock on a
one to one ratio. Any deferred amount distributed hereunder is compensation
income to the respective Participant and is subject to applicable tax
withholding. The Company may deduct from any distribution hereunder an amount up
to the minimum amount necessary to satisfy all federal, state and local taxes as
required by law to be withheld with respect to such distribution. In addition or
in the alternative, the Company may require a Participant to pay to the Company
an amount up to the minimum amount necessary for the Company to satisfy all
federal, state and local taxes as required by law to be withheld and in such
event the Company may condition distribution on payment of such withholding
amount and postpone distribution of the deferred amounts until such withholding
amounts are paid to the Company by the Participant. Partial Deferred Stock
Units, whether created through the crediting of dividend equivalents or as a
result of tax withholding, shall be distributed in cash having a value equal to
the value of the partial Deferred Stock Unit based on the Fair Market Value of
the Company Stock on the date of distribution.

 

6. Termination

 

6.1. As soon as practicable following the Termination Date with respect to a
Terminating Event, the corresponding amounts attributable to Deferred Stock
Units credited to Participants’ Subaccounts established hereunder shall be
distributed to Participants or their beneficiaries, as the case may be.

 

6.2. The following events shall constitute Terminating Events with respect to
all Subaccounts:

 

(a) the final determination of a court of competent jurisdiction from which no
appeal is or can be taken or, in the event that no litigation is pursued, the
final determination of the U.S. Department of Labor that this Plan is subject to
Parts 2 or 3 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) (but only with respect to the amount so
affected); or

 

(b) the dissolution or liquidation of the Company.

 

3



--------------------------------------------------------------------------------

6.3. The following events shall constitute Terminating Events with respect to
each individual Subaccount maintained in the name of a Participant:

 

(a) the death of the Participant;

 

(b) the termination of the Participant’s employment or service with the Company;
provided, however, that, in the event a Participant indicates on a timely
delivered Deferral Election Form that the Participant desires the Award Proceeds
to be deferred until the Distribution Date, irrespective of whether such
Participant’s employment or service with the Company terminates prior to such
Distribution Date, then solely with respect to the Participant’s Award Proceeds
attributable to such Deferral Election Form and maintained in such Participant’s
Subaccount, this Section 6.3(b) shall not constitute a Terminating Event; or

 

(c) the presentation by any Participant to the Board of Directors of the Company
of satisfactory evidence of a final determination by a court of competent
jurisdiction from which no appeal is or can be taken, or, in the event that no
litigation is pursued, the final determination by the United States Internal
Revenue Service, or analogous taxing authority of another jurisdiction, that all
or a portion of such Subaccount is currently taxable or taxable in any prior
year to the Participant, or a change in the tax laws of the United States, or
any other applicable jurisdiction, having the same effect (but only the amount
necessary to cover any such taxes, penalties and/or interest due to the
applicable taxing authority shall be distributed).

 

7. Right to Deferral Account

 

7.1. No Participant shall have any property interest whatsoever in any
Subaccount. Nothing contained herein and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between any Participant and the Company. Any
amounts which may be set aside by the Company for the purpose of satisfying the
Company’s obligations hereunder shall continue for all purposes to be a part of
the general assets of the Company and subject to the claims of its general
creditors, and no person other than the Company shall have, by virtue of the
provisions of this Plan, any interest in such amounts. To the extent that a
Participant acquires a right to receive a distribution of Deferred Stock Units,
such right shall create no right of action by the Participant against the
Company greater than the right of any unsecured general creditor of the Company.

 

7.2. Notwithstanding any provision to the contrary contained herein, no
provision in this Plan shall create or be construed to create any claim, right
or cause of action against the Company arising from any diminution in the value
of any of the Subaccounts in connection with the deemed investment of such
Subaccount in accordance with Section 4 hereof. The liability of the Company
under this Plan shall be limited to the value of each of the Subaccounts as
computed in accordance with Section 4 hereof.

 

8. Prohibition of Transfer and Assignment

 

8.1. The right of a Participant or any other person to any payment under this
Plan shall not be assigned, transferred, pledged or encumbered except by will or
by the laws of descent and distribution, and any attempted assignment or
transfer shall be null and void.

 

9. Authority to Construe Plan; Claims Procedures

 

9.1. Administration. The Compensation Committee of the Board of Directors of the
Company shall act as the Plan administrator and shall have full power and
authority to interpret, construe, administer and make determinations under the
Plan (the “Administrator”), and the Administrator’s interpretations and
construction thereof, and actions thereunder, including any determination of the
amount of any deferred Award Proceeds shall be binding and conclusive on all
persons for all purposes. Neither the Administrator, the Company, nor any
officer or employee thereof shall be liable to any person for any action taken
or omitted in connection with the interpretation and administration of this Plan
unless attributable to his or its own willful violation of the terms of

 

4



--------------------------------------------------------------------------------

the Plan. The Administrator, and any employee or officer thereof, shall be
indemnified by the Company for any liabilities costs and expenses (including
without limitation reasonable attorneys’ fees) incurred by him or her as a
result of actions taken, or not taken, in good faith and without gross
negligence or willful misconduct in connection with the administration of the
Plan.

 

9.2. Claim. A Participant or his beneficiary or authorized representative (each
one being hereinafter referred to as a “Claimant”) who expects a benefit under
the Plan which he has not received may file a formal claim for benefits under
the Plan with the Administrator. The Administrator shall review the claim and
render a determination relating to the claim based on this Plan document
(including the Administrator’s power and authority to interpret and construe the
Plan and to make rules relating to the administration of the Plan) and
consistent with prior determinations rendered with respect to similarly situated
claims. The Administrator shall notify the Claimant within 90 days of the
receipt of the claim of the Administrator’s determination relating to the claim,
unless the Administrator determines that special circumstances require an
extension of time for processing a claim, in which case the Administrator shall
notify the Claimant of the extension within 90 days of receipt of the claim,
specifying the special circumstances requiring an extension and the date by
which it expects to render a determination on the claim, which determination
must be rendered and notice given to the Claimant no later than the 180th day
following the receipt of the claim. If an extension is required because the
Claimant failed to submit the information necessary to decide a claim, the time
period for making a benefit determination set forth in the prior sentence shall
be tolled from the date on which the notification of the extension is sent to
the Claimant until the date on which the Claimant responds to the request for
additional information. The determination notice shall be in writing, sent by
regular mail to the address specified by the Claimant or if none is specified to
the Claimant’s last known address, and must contain the following information:

 

(a) The specific reasons for a determination adverse to the Claimant, if
applicable;

 

(b) The specific reference to the pertinent Plan provision(s) on which the
determination is based;

 

(c) If applicable, a description of any additional information or material
necessary to perfect the claim, and an explanation of why such information or
material is necessary; and

 

(d) An explanation of the claims review procedure and the time limitations of
the review procedure applicable thereto, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an appeal
of any adverse benefit determination, if applicable.

 

For purposes of the claims procedures in this Section 9, claims, notifications
and determinations shall be deemed to be received when actually received and
parties shall be deemed to be notified and a notification shall be deemed to be
sent or submitted on the date that such notification is postmarked or actually
delivered by courier if not mailed.

 

9.3. Appeal Procedure. A Claimant is entitled to request an appeal of any
adverse determination of his claim by the Administrator. The request for appeal
must be submitted in writing within 60 days of the receipt by the Claimant of
the notification of an adverse claim determination. Absent a request for appeal
within the 60-day period, the determination of the Administrator regarding the
claim will be deemed to be final and conclusive. During the appeal process, the
Claimant shall have a reasonable opportunity to submit written comments,
documents, records and other information relating to the claim and shall be
entitled, free of charge, to reasonable access to and copies of all documents,
records and other information relevant to the claim. The Administrator shall
review the appeal of the initial claim determination (including all comments,
documents, records and other information submitted by the Claimant, regardless
of whether such information was submitted with the original claim) and render a
final determination.

 

9.4. Final Determination. Within 60 days following receipt by the Administrator
of the Claimant’s request for appeal, the Administrator shall render a final
determination relating to the claim, unless the Administrator determines that
special circumstances (such as the need to hold a hearing) require an extension
of time for processing the appeal, in which case the Administrator shall notify
the Claimant of such extension within 60 days following receipt by the
Administrator of the request for appeal, specifying the special

 

5



--------------------------------------------------------------------------------

circumstances requiring an extension and the date by which it expects to render
a final determination on the appeal, which determination must be rendered and
notice given to the Claimant no later than the 120th day following the receipt
by the Administrator of the request for appeal. If an extension is required
because the Claimant failed to submit the information necessary to decide a
claim, the time period for making a benefit determination set forth in the prior
sentence shall be tolled from the date on which the extension notification is
sent to the Claimant until the date on which the Claimant responds to the
request for additional information. The final determination shall be made in
writing to the Claimant. The final determination shall (i) recite the specific
reasons for a determination adverse to the Claimant, if applicable, with
specific reference to the pertinent Plan provision(s) on which the determination
is based, (ii) state that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the claim and (iii) state that the Claimant has a
right to bring an action under Section 502(a) of ERISA, if applicable.

 

10. General Provisions

 

10.1. This Plan shall be binding upon and inure to the benefit of the Company,
its successors and assigns and any Participant, his heirs, executors,
administrators and legal representatives.

 

10.2. This Plan is established with the intention that compensation deferred
pursuant to its terms will not be treated as income to any Participant under the
Internal Revenue Code of 1986, as amended, until and to the extent that such
Participant actually receives payment of any deferred amounts; provided,
however, that nothing herein shall create any right on the part of a Participant
to have any amount of Award Proceeds deferred hereunder unless and until such
Participant has been notified of his or her eligibility to defer receipt such
Award Proceeds and a deferral election pursuant to subsections 2.2 and 2.3
herein has been properly made and is approved by the Company.

 

10.3. This Plan does not create an employment relationship between the Company
and any Participant, and does not create in any Participant any right or
obligation to continue to provide services to the Company for any length of
time, and does not create in or on the part of any Participant or the Company
any rights except those set forth herein.

 

10.4. The Company may terminate or amend this Plan in whole or in part at any
time. Specifically, this Plan, as it relates to amounts previously deferred
hereunder and to future deferrals, (i) may be amended by the Company at any time
(without the consent of Participants) to take advantage of any tax deferral
methods or strategies allowed by or liberalized by, and (ii) shall be amended
(without the consent of Participants) to eliminate or amend any provision of
this Plan that is proscribed by, in either case, any legislative changes
relating to or regulatory, administrative or judicial action interpreting the
law governing non-qualified deferred compensation for deferral arrangements
similar to this Plan enacted, promulgated or decided following the execution of
this Plan.

 

10.5. Illegality of any provision hereunder shall not affect enforceability of
any other provision hereunder.

 

10.6. This Plan shall be construed in accordance with and governed by the laws
of the State of Connecticut without reference to the conflict of laws provisions
thereof.

 

10.7. Any controversy, claim or dispute arising out of or relating in any way,
directly or indirectly, to the Plan, including the amount due any Participant
hereunder, or the terms of the payment thereof, shall be finally resolved by
arbitration in Fairfield County, Connecticut in accordance with the rules of the
American Arbitration Association then in effect relating to commercial
arbitration.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been adopted as of the          day of May,
2004.

 

UNITED RENTALS, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

7